DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moon U.S. Patent Application 20160026913 in view of Antol U.S. Patent Application 20180204061.
Regarding claim 17, Moon discloses an apparatus for training a deep learning model, comprising: 
one or more processors (processor); 
a memory (memory); and 
one or more programs, wherein the one or more programs are stored in the memory and are configured to be executed by the one or more processors and the one or more programs comprise commands (paragraph [0101]: Software or instructions for controlling a processing device to implement a software component may include a computer program, a piece of code, an instruction) for 
training node using a plurality of learning data (paragraph [0080]: In operation 510, a neural network training apparatus receives training data), 
extracting a first feature value for each of the plurality of learning data using the trained node (paragraph [0081]: In operation 520, the neural network training apparatus detects a feature value from the training data; paragraph [0082]: In operation 530, the neural network training apparatus selects first training data to be initially used for training, from the training data), 
training a node associated with each of the plurality of learning data among a plurality of nodes using the first feature value as learning data (paragraph [0084]: In operation 550, the neural network training apparatus trains the neural network based on remaining hidden nodes obtained by excluding the reference hidden node from the hidden nodes, and based on the training data), 
extracting a second feature value for each of the plurality of learning data using the trained node (paragraph [0086]: In operation 570, the neural network training apparatus selects subsequent training data from the training data), and 
training a node associated with each of the plurality of learning data, among a plurality of nodes, using the second feature value (paragraph [0086]: the neural network training apparatus randomly selects a reference hidden node from the hidden nodes in operation 540, and trains the neural network based on the second training data as an input in operation 550).
Moon discloses all the features with respect to claim 17 as outlined above. However, Moon fails to disclose training a feature block including a generative model using a plurality of learning data, a domain block, specialty block which are connected to each of the plurality of domain block. 
Antol discloses training a feature block including a generative model using a plurality of learning data (paragraph [0119]: objects recognition model 810 for recognizing everyday objects; paragraph [0094]: each model may recognize a certain number of object categories based on the training data), 
a domain block (paragraph [0120]: a bags model 812 for recognizing bag types/brands; paragraph [0100]: Examples of different types of domains include, but are not limited to, the following: (1) an Everyday domain representing everyday objects and animals recognizable by one or more models 320), 
specialty block which are connected to each of the plurality of domain block (paragraph [0122]: a category ontology link 806B between the bags model 812 and each of the following on-cloud models 320: a first brand model 812A for recognizing bags of a first type of brand…).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon’s to use feature, domain and specialty block as taught by Antol, for all recognition models to be active simultaneously during run-time.

Claim 1 recites the functions of the apparatus recited in claim 17 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 17 applies to the method steps of claim 1.

Claim 2-4, 12, 18-20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Moon U.S. Patent Application 20160026913 in view of Antol U.S. Patent Application 20180204061, and further in view of Kim U.S. Patent Application 20170046563.
Regarding claim 18, Moon as modified by Antol discloses the apparatus of claim 17, wherein the training of the feature block comprises extracting an initial feature value for each of the plurality of learning data using a pre-trained feature extraction model and training the generative model using the initial feature value as learning data of the generative model (Moon's paragraph [0081]: In operation 520, the neural network training apparatus detects a feature value from the training data; paragraph [0082]: In operation 530, the neural network training apparatus selects first training data to be initially used for training, from the training data; Antol’s paragraph [0094]: a learning process in which one or more pre-trained models are created using complex neural network architectures with large amounts of training data). However, Moon as modified by Antol fails to disclose on the basis of a loss function which is set up in the generative model.
Kim discloses on the basis of a loss function which is set up in the generative model (paragraph [0055]: The model trainer 130 may determine a loss function for training based on a difference between the training image and the illumination restoration image, and update the parameters of the illumination compensation model based on the loss function).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon and Antol’s to use loss function as taught by Kim, to generate a mapping between the input pattern and an output pattern, which may be expressed as a learning ability of the neural network model.

Regarding claim 19, Moon as modified by Antol and Kim discloses the apparatus of claim 18, wherein the training of the feature block comprises determining a parameter of the trained generative model to be a parameter of the feature block (Moon's paragraph [0081]: In operation 520, the neural network training apparatus detects a feature value from the training data; paragraph [0082]: In operation 530, the neural network training apparatus selects first training data to be initially used for training, from the training data; Antol’s paragraph [0119]: objects recognition model 810 for recognizing everyday objects; paragraph [0094]: each model may recognize a certain number of object categories based on the training data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon and Antol’s to use loss function as taught by Kim, to generate a mapping between the input pattern and an output pattern, which may be expressed as a learning ability of the neural network model.

Regarding claim 20, Moon as modified by Antol and Kim discloses the apparatus of claim 19, wherein the extracting of the first feature value comprises extracting the first feature value using the parameter of the trained generative model (Moon's paragraph [0081]: In operation 520, the neural network training apparatus detects a feature value from the training data; paragraph [0082]: In operation 530, the neural network training apparatus selects first training data to be initially used for training, from the training data; Antol’s paragraph [0119]: objects recognition model 810 for recognizing everyday objects; paragraph [0094]: each model may recognize a certain number of object categories based on the training data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon and Antol’s to use loss function as taught by Kim, to generate a mapping between the input pattern and an output pattern, which may be expressed as a learning ability of the neural network model.

Regarding claim 28, Moon as modified by Antol and Kim discloses the apparatus of claim 17, wherein the training of the specialty block comprises training a mask layer included in each of the plurality of specialty blocks and on the basis of a loss function set up in each of the plurality of specialty blocks and using the second feature value as learning data of the mask layer (Kim’s paragraph [0092]: The training apparatus may determine a loss function based on a difference between the training image and the mask restoration image and adjust parameters of the illumination compensation model based on the loss function; Moon's paragraph [0081]: In operation 520, the neural network training apparatus detects a feature value from the training data; paragraph [0082]: In operation 530, the neural network training apparatus selects first training data to be initially used for training, from the training data).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon and Antol’s to use loss function as taught by Kim, to generate a mapping between the input pattern and an output pattern, which may be expressed as a learning ability of the neural network model.

Claim 2 recites the functions of the apparatus recited in claim 18 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 18 applies to the method steps of claim 2.
Claim 3 recites the functions of the apparatus recited in claim 19 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 19 applies to the method steps of claim 3.
Claim 4 recites the functions of the apparatus recited in claim 20 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the method steps of claim 4.
Claim 12 recites the functions of the apparatus recited in claim 28 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 28 applies to the method steps of claim 12.

Claim 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moon U.S. Patent Application 20160026913 in view of Antol U.S. Patent Application 20180204061, and further in view of Vaca U.S. Patent Application 20170169315.
Regarding claim 22, Moon as modified by Antol discloses a middle-level layer (Moon’s paragraph [0037]: the neural network may include an input layer, a hidden layer, and an output layer). However, Moon as modified by Antol fails to disclose a knowledge scaling layer.
Vaca discloses a knowledge scaling layer (paragraph [0047]: A ROI Selector 421 provides, for each object proposal, a location (using X, Y as the left corner plus W, H as the width and height) and indication of the scaling layer (S.sub.i) where it is most confident).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon and Antol’s to include scaling layer as taught by Vaca, to benefit automated data categorization.

Claim 6 recites the functions of the apparatus recited in claim 22 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 22 applies to the method steps of claim 6.

Claim 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Moon U.S. Patent Application 20160026913 in view of Antol U.S. Patent Application 20180204061, and further in view of Berlin U.S. Patent Application 20180041536.
Regarding claim 27, Moon as modified by Antol discloses re-training each of the plurality of domain blocks (Moon’s paragraph [0084]: In operation 550, the neural network training apparatus trains the neural network based on remaining hidden nodes obtained by excluding the reference hidden node from the hidden nodes, and based on the training data; Antol’s paragraph [0096]: the VI management system 300 organizes pre-trained models in an intelligent and hierarchical manner based on categories and hierarchical relationships between the categories). However, Moon as modified by Antol fails to disclose adversarial neural network and on the basis of a loss function set up in the adversarial neural network. 
Berlin discloses adversarial neural network and on the basis of a loss function set up in the adversarial neural network (paragraph [0049]: the feature vector server 102 can be configured to implement a triple-loss function neural network and/or a variational autoencoder and decoder (adversarial) neural network (as described above) to classify multiple computer file(s) into multiple classes and/or families).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon and Antol’s to use adversarial neural network as taught by Berlin, to determine how to represent and process characteristics of a potential malware threat.

Claim 11 recites the functions of the apparatus recited in claim 27 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 27 applies to the method steps of claim 11.

Claim 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moon U.S. Patent Application 20160026913 in view of Antol U.S. Patent Application 20180204061, and further in view of Kadosh U.S. Patent 9787534.
Regarding claim 30, Moon as modified by Antol discloses all the features with respect to claim 17 as outlined above. However, Moon as modified by Antol fails to disclose when new learning data that is not included in the plurality of learning data is input, determining whether a problem provided by the new learning data is a previously learned problem. 
Kadosh discloses when new learning data that is not included in the plurality of learning data is input, determining whether a problem provided by the new learning data is a previously learned problem (col. 6 line 24-26: Rules from previous projects may be compared against the new project's results when new learning data, and may be refined).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Moon, Antol and Kim’ to compare projects as taught by Kadosh, to access past data conveniently .

Claim 14 recites the functions of the apparatus recited in claim 30 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 30 applies to the method steps of claim 14.

Allowable Subject Matter

Claim 5, 7-10, 13, 15-16, 21, 23-26, 29 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 and 21 are about the training of the domain block comprises training each of the plurality of domain blocks such that a result value of a loss function set up in each of the plurality of domain blocks is minimized, wherein the result value of the loss function set up in each of the plurality of domain blocks corresponds to a sum of result values of loss functions, each of which is set up in each of the plurality of specialty blocks connected to each of the plurality of domain blocks.
Moon 20160026913, Antol 20180204061, and Kim 20170046563 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 7 and 23 are about the training of the domain block comprises training the middle-level layer included in each of the plurality of domain blocks using the first feature value for learning data associated with each of the plurality of domain blocks as learning data of the middle-level layer included in each of the plurality of domain blocks.
Moon 20160026913, Antol 20180204061, and Vaca 20170169315 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 8-10 depends on claim 7. Claim 24-26 depends on claim 23.

Claim 13 and 29 are about the mask layer includes a positive mask layer that extracts a feature value for learning data associated with the specialty block among learning data that are learned in the domain block connected to the specialty block and a negative mask layer that extracts a feature value for learning data that has a negative effect on the specialty block among learning data that are learned in the domain block connected to the specialty block.
Moon 20160026913, Antol 20180204061, and Kim 20170046563 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 15 and 31 are about when the problem provided by the new learning data is not a previously learned problem, determining a domain block associated with the new learning data, generating a new specialty block associated with the new learning data and connecting the new specialty block to the determined domain block, and training the determined domain block and the new specialty block using the new learning data.
Moon 20160026913, Antol 20180204061, and Kadosh 9787534 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 16 and 32 are about when the problem provided by the new learning data is a previously learned problem, re-training a domain block and a specialty block that are associated with the previously learned problem using the new learning data.
Moon 20160026913, Antol 20180204061, and Kadosh 9787534 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616